The opinion of the Court was delivered by
Weston C. J.
— The opinion of the Court is, that from the return of the officer, that the debtor neglected and refused to appoint an appraiser, notice to him to do so, is to be implied. So *408this Court decided in the case of Sturdevant v. Sweetser et al., 3 Fairf. 520, to which we refer. We also refer to the case of Bugnon v. Howes, ante 154, without repeating the reasons upon which the judgment of the Court in those cases was founded. The petitioner is accordingly entitled to two-fourths of the premises, of which partition is sought, in conformity with which, judgment for partition is to be entered.